Philips, C.
The defendant, Rosana Wymer, was indicted in the circuit court of Cape Girardeau county for an alleged attempt to poison. The record proper shows that a motion was filed to quash the indictment, and also that the motion was sustained. There is no bill of exceptions in the record, nor is there any order or judgment of the court quashing the indictment. In other words, there is no final judgment of record in the case. Yet the State has brought the case here on writ of error. It scarcely needs the citation of authorities to the proposition that the writ of error ivas improvidently or prematurely sued out. *278Pearce v. McClanahan, 50 Mo. 267; Dale v. Copple, 53 Mo. 321.
The writ of error is, therefore, dismissed.
All concur.